DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response to the restriction requirement filed on March 14, 2022, has been received and entered.  Claims 11-21 have been cancelled.  Claims 1-10 are pending in this instant application.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-10 are drawn to a microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the polymer comprises siloxane units; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane in the reply filed on March 14, 2014 is acknowledged.
	Claims 11-21 have been withdrawn from consideration as drawn to the non-elected invention(s). 
Claims 1-10 are under consideration.
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/741,628 filed on October 5, 2018.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "a crosslinked polymer"  and then recites “the polymer it is unclear if “the polymer” refers to the “crosslinked polymer” or a different polymer.  If “the polymer” refers to the “crosslinked polymer” it should be changed to read “the crosslinked polymer:  Claims 3 and 8 similarly refer to the “the polymer” an it is unclear if the polymer” refers to the “crosslinked polymer”.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2, 4-7, and 9-10 are included in this rejection as they depend directly or indirectly from claim 1.
	Claims 4-6 recites the limitation "The method".  However, claim 3 from which claims 4-6 directly or indirectly depend is a composition claim and not a method claim.  Therefore, there is insufficient antecedent basis for the method claims.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijk et al. (Chem. Commun., 2014, 50, 1542715430).

	The claims recite a microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the polymer comprises siloxane units; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane

	Regarding claims 1, 9, and 10 Wijk discloses a multiple bacteria suspended in Tris-HCl buffer encapsulated in microcapsules (page 15427 column 1), wherein the microcapsules comprises crosslinked poly(organosiloxane) (page 15427 Fig. 1, page 

	With respect to probiotic the instant specification defines probiotic  as a composition containing at least on species, genus, family, strain, order, or class of bacteria [0045].  According to Applicant’s definition Lactobacillus plantarum strain 423 is a probiotic.

	With respect to the origin of the plurality of the microbes the instant claim is directed towards a composition that contains a plurality of microbes, the origin of the microbes does not limit the instantly claimed plurality of microbes as Applicant has not claimed a specific type or genus of microbe.
	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Niepa et al. (Nature Scientific Reports 6:30578; August 2016 1-9) and Wackett et al. (Patent No.: US 9,790,484, Pub. Date: Oct. 17, 2017).

	Regrading claims 1, 2, 9, and 10 Neipa discloses suspended cells encapsulated by polydimethyl siloxane (abstract), wherein the suspended cells comprise 
 

	With respect to probiotic the instant specification defines probiotic  as a composition containing at least on species, genus, family, strain, order, or class of bacteria [0045].  According to Applicant’s definition Lactobacillus plantarum strain 423 is a probiotic.

	With respect to the origin of the plurality of the microbes the instant claim is directed towards a composition that contains a plurality of microbes, the origin of the microbes does not limit the instantly claimed plurality of microbes as Applicant has not claimed a specific type or genus of microbe.
	However, in the same field of endeavor of encapsulation of biomaterials including microorganisms by silica matrix (abstract and column 2 lines45 and 45-46) Wackett discloses wherein the silica matrix is crosslinked (column 10 lines 1-10, column 14 lines 32-37, and column 27 lines 15-20). 

	Regarding claims 3 this is a product by process claim directed toward the  microcapsule comprising: (a) a membrane comprising a crosslinked polymer, wherein the polymer comprises siloxane units; and (b) a core comprising a plurality of microbes suspended in a medium, wherein the core is completely enclosed by the membrane. The combination of Niepa et al. and Wackett et al. discloses a microcapsule with a core of 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Niepa et al. and Wackett et al. to crosslink the silica matrix as disclosed by Wackett (column 10 lines 1-10, column 14 lines 32-37, and column 27 lines 15-20)  in microcapsules comprising a polydimethyl siloxane shell encapsulating suspended of Pseudomonas aeruginosa and Eschericha coli (abstract and page 2 paragraph 5) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to crosslink the poly siloxane membrane in order to customize mechanical, chemical, or optical properties of the microcapsules as evidenced by Wackett (column 14 lines 30-35).  One who would have practiced this invention would have ha reasonable expectation of success because Neipa had already discloses suspended cells encapsulated by polydimethyl siloxane (abstract), wherein the suspended cells comprise Pseudomonas aeruginosa and Eschericha coli (page 2 paragraph 5), while Wackett provided guidance with respect to crosslinking the polyorganosiloxane membrane.  It would have only required routine experimentation to crosslink the membrane comprising siloxane as required by the instantly claimed invention.
prima facie obvious to one of ordinary skill at the time of filing.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niepa et al. (Nature Scientific Reports 6:30578; August 2016 1-9) and Wackett et al. (Patent No.: US 9,790,484, Pub. Date: Oct. 17, 2017) as applied to claim 1 above, and further in view of Kyeong et al. (PLOS one 10.1371 (2015) 1-12).

	Regarding claim 7 the combination of Niepa et al. and Wackett et al.. remains as applied to claim 1.  While the combination of references disclose a crosslinked microcapsule with a polyorganosiloxane membrane encapsulating a suspension of bacteria, the combination does not disclose wherein the membrane comprises a ferromagnetic material.
	However, in the same field of endeavor of silica nanoparticles, Kyeong discloses wherein the membrane comprises ferromagnetic material (abstract and page 3 Figure 1). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Niepa et al., Wackett et al., and of Kyeong et al to include ferromagnetic material in the silica membrane as disclosed by Kyeong  in microcapsules comprising a polydimethyl siloxane shell encapsulating suspended of Pseudomonas aeruginosa and Eschericha coli (abstract and page 2 paragraph 5) as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include ferromagnetic material in the membrane in order to control the 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617